Mr. Justice Green delivered the opinion of the Court. It is quite apparent from the foregoing statement that complainant’s bill is defective, in substance, and if the material allegations therein are true, they furnish no sufficient equitable grounds for granting any of the relief prayed for. Counsel for plaintiff in error claim, however, in the printed brief, that the bill is good on two grounds, viz.: Because it is the right of a property owner to enjoin the use of his property by a corporation which is exceeding its powers and has not paid for the privilege; and because a city has the right to enj oin the unauth orized use of its streets. Granting both these propositions to be correct, the applicability thereof under the facts alleged is not perceived by us. The city was and is the sole owner of Crooks street, over and along which the consolidated bridge company was granted the right to construct, use, maintain and operate the eastern approach and roadways of its bridge. The grant Avas perfected by the company giving the city the consideration required by the first section of said ordinance, and performing all the conditions precedent to the exercise of such right as therein provided, all of Avhich, as admitted in the bill, was so done and performed; and thereupon the company by "virtue of the power and authority so laAvfully conferred upon it by the city, and after expending the large amount of money required to build the bridge, approach and roadways, entered into the use and enjoyment of the right so granted, as it lawfully might. It thus appears the company did not exceed its powers, that it did pay for the privilege granted, and whatever it did was not unauthorized, but was done by the express authority of the city. Hence, the city had no right to the injunction upon either of the two grounds mentioned. But we apprehend the real and only ground relied on by counsel for plaintiff in error to maintain the bill is, that the consolidated bridge company was bound by the terms of sections 6 and 7 of said ordinance, to pay the judgments referred to in the bill, which were recovered against the city; that an equitable lien upon the corporate property was thereby created, which attached to the property when sold under the decree of the Federal Court, and the present owner thereof, and the other defendants holding possessory rights and an interest therein, stand in the shoes of the purchaser at said sale, and took the property subject to the terms of said sections of the ordinance and subject to such equitable lien. This contention is not tenable. It is not alleged in the bill that said judgments were entered before the execution of the mortgage foreclosed in the Federal Court, nor is the date of its execution stated. It is not alleged that the sale under said decree was a conditional sale, and by the terms thereof, the purchaser assumed the liabilities of the consolidated bridge company. For is it denied that said sale was absolute and unconditional. There is nothing alleged in the bill to show that the purchaser at the sale took the property subject to any liabilities of the mortgager, or to any conditions of said ordinance. Upon the showing made, he purchased the property free from any equitable, or other lien, and the St. Louis Bridge Company own the property, unincumbered by any lien or liabilities. It is said in the opinion in People v. L. & N. R. R. Co., 120 Ill. 49, the contract of a railAvay company to perform certain conditions in consideration of a donation or subscription to its aid, made by a county, is merely a personal undertaking, and is not in the nature of a covenant running Avith the land, and a purchaser of such company’s road and property is under no personal obligation to perform such contract., It is also said in the same opinion, so a railway company which succeeds to the ownership and franchises of another company, by purchase under a decree of foreclosure against it and its lessee, will owe no duty to the county not imposed by law, and will take the road and its property absolutely discharged from the contract between the county and the original railway company. The same doctrine is announced in Morgan Company v. Thomas, 76 Ill. 120. We hold, therefore, that neither the Illinois Bridge Company, nor its co-defendants, the three corporations named in the bill, are liable in law or equity, to pay said judgments, and that it would have been inequitable and unjust to grant an injunction for the purpose of coercing the payment thereof by said defendants. They were in nowise bound or affected by the personal obligation of the consolidated company, evidenced by its bond given in accordance with the provisions of section 6 and section 7 of the ordinance. The city contracted to take that bond as its sole security against loss in case it became liable for damages to the owners of real property adjacent to Crooks street by reason of the passage and enforcement of the ordinance, and is bound by its contract. The bond was payable to the city for the use of persons thus damaged, and contained the condition that, if any judgment obtained thereunder against said bridge company should be unsatisfied for the space of ninety days after final adjudication, all rights conferred by the ordinance “ shall cease, as if never granted.” Ho suit was brought upon the bond and no such judgment was obtained; hence no rights conferred by said ordinance were forfeited, and the remedy to recover from the consolidated company the damages to the owners of said real property was at law, and no reason for granting any of the equitable relief prayed for as against that company, is shown by the bill. We have not discussed the questions whether or not the city could be made legally liable for damages to the said owners of such real property, by reason of the passage and enforcement of an ordinance it had the lawful right to enact, as that question is not presented for our consideration; nor is it necessary to refer to the laches of complainant, or the fact that it retained and still keeps the consideration it received for the grant, as additional reasons why the relief prayed for was properly denied. The decree is affirmed.